This court on July 8, 1936, made and entered its decision in this case denying a permanent writ of prohibition, and recalling and setting aside the temporary writ theretofore issued.59 P.2d 947. No petition for rehearing was filed. A rehearing was granted in the case of Rocky Ford Canal Company v. Cox,92 Utah 148, 59 P.2d 935, the decision in that case being the basis for the one in this. That decision has been withdrawn and the cause dismissed.
It is ordered that the decision herein as reported in59 P.2d 947, be not printed in the Utah Reports. *Page 220